This case is before this court upon the record of the proceedings before the Board of Tax Appeals, and upon the evidence considered by it upon an appeal from the decision of the Tax Commissioner. From this record and this evidence it is the duty of this court, under Section 5611-2, General Code, to determine whether the decision of the Board of Tax Appeals was reasonable and lawful, or unreasonable or unlawful.
The record of the proceedings of the Board of Tax Appeals constitutes the basis for review in this court. An examination of this record discloses that it consists of the record of the proceedings before the Tax Commissioner, and the testimony of various witnesses on behalf of the taxpayer. The record as certified to the Board of Tax Appeals by the Tax Commissioner consisted of the tax reports filed by the appellant, and other miscellaneous departmental reports; also a typewritten but unsigned "report on field investigation or appraisal" which contained a recommended valuation fixed at $94,568, which valuation had been adopted by the Tax Commissioner.
It is provided in Section 5611, General Code, as follows:
"The Board of Tax Appeals may order the appeal to be heard upon the record and the evidence certified to it by the Tax Commissioner, but upon application of any interested party shall order the hearing of additional evidence; and it may make, or cause to be made, such investigation with respect to the apppeal as it may deem proper." *Page 292 
Section 5611-1, General Code, provides that:
"The decisions of the Board of Tax Appeals may affirm, reverse, vacate or modify the tax assessments, valuations, determinations, findings, computations or orders complained of in the appeals or applications determined by it and its decision shall become final and conclusive for the current year, unless reversed, vacated, or modified as in Section 5611-2 of the General Code of Ohio provided."
Under these sections the record certified to the Board of Tax Appeals is given full importance as if this evidence had been heard anew. There being evidence, therefore, to support the decision of the Board of Tax Appeals, the decision is neither unlawful nor unreasonable, and is therefore affirmed.
Decision affirmed.
WEYGANDT, C.J., TURNER, WILLIAMS, HART and ZIMMERMAN, JJ., concur.
BETTMAN, J., not participating.